Citation Nr: 1634089	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine. 

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016. A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a neck disability, to include as secondary to his service-connected degenerative joint disease of the lumbar spine, and for bilateral hearing loss. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

At the outset, the Board notes that the Veteran has not undergone VA neck examination to date. Generally, a VA medical examination is required for a service connection claim when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). However, the Veteran is competent to testify as to continuity of symptoms since an event in service.  

In applying these standards to the Veteran's neck claim, the Board finds that a VA examination is warranted at this time. The claims file currently contains VA treatment records dated July 1999 to May 2016, which include the Veteran's ongoing reports of chronic neck pain resulting in decreased range of motion, tenderness to palpation, pain radiating down his upper extremities, and the periodic use of a neck brace. Further, the Veteran has repeatedly testified that he slipped and fell while unloading materials in a warehouse in 1971, and that he has experienced chronic neck and back pain since that time. However, there is insufficient evidence of record to make a determination regarding the possible causal relationship between this in-service event, the Veteran's service-connected back disability, and the Veteran's chronic neck pain, as no VA or private examiner has provided a nexus opinion to date. As such, a remand is now warranted to allow for such a medical opinion to be obtained.  

The Board additionally finds that a new VA audiological examination is warranted at this time. To date, the Veteran has undergone two VA audiological examinations. However, both examinations yielded unreliable test results. Specifically, in January 2013 and July 2013, a VA examiner reported that the Veteran's speech reception thresholds and pure tone averages did not match, and that the Veteran had several frequencies where normal acoustic reflexes were obtained at levels below his given threshold. Further, the examiner reported that the Veteran was able to communicate well face-to-face without any difficulties, which would be difficult if hearing was at the levels demonstrated by the accompanying audiograms. As such, the examiner indicated that the Veteran's test results were not valid for rating purposes. 

However, service connection cannot be granted absent the existence of a current disability. See Shedden v. Principi, 381 F.3d 1163 (2004). Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Thus without reliable test scores indicating a current hearing loss for VA purposes, the Veteran cannot be service-connected for a hearing loss disability.

Although such test results have been unobtainable on two separate occasions, the Board finds that a new audiological examination is warranted at this time. At no time did the January 2013 and July 2013 VA examiner indicate that no additional tests existed which could reliably speak to the Veteran's current degree of hearing loss. Further, the examiner did not assert that the unreliable test scores were due to any deception by the Veteran. Instead, the Veteran has willingly and actively participated in two VA examinations to date, and has repeatedly indicated his willingness to participate in a third examination in an effort to obtain reliable test results speaking to the existence of an audiological disability. The evidence of record further suggests that such a disability does exist, as the Veteran has utilized the assistance of bilateral hearing aids for several years.

As such, the Board finds that VA's duty to assist necessitates a remand at this time, such that the Veteran may be scheduled for additional audiological testing. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to assess the nature and etiology of the Veteran's claimed neck disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) the Veteran's neck disability began in service, was caused by service, or is otherwise related to service; or (2) the neck disability was caused or aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine or the treatment thereof. The examiner should specifically address the Veteran's reported 1971 injury, the reported simultaneous onset of his back and neck disabilities, and the chronicity of the Veteran's reported neck pain since service.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Further provide the Veteran with a new VA audiological  examination to assess the nature and etiology of the Veteran's claimed bilateral hearing loss. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should address the following:

a. Does the Veteran currently have hearing loss of one or both ears for VA purposes?  If reliable test results cannot be obtained, the examiner must clearly state the reason why such results could not be obtained, and indicate whether additional audiological testing is possible. The examiner is instructed to perform any additional audiological tests that may yield credible results and speak to the current existence of bilateral hearing loss in the Veteran.

b. If credible test results are obtained and show the presence of a hearing loss disability, the examiner is instructed to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service. The examiner should specifically address the Veteran's reported in-service exposure to acoustic trauma.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, taking into consideration any newly acquired evidence and the above adjudications. If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




